Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 16, 1996, which ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
Claimant was receiving unemployment insurance benefits at a time when she was the president, treasurer and owner of a one-half interest in a corporation engaged in the business of in-home pet care. The business operated out of claimant’s residence where she maintained a business telephone and answering machine to handle customers’ calls. Claimant maintained the corporation’s books and was authorized to sign checks on its behalf. Based on these indicia of employment, the Unemployment Insurance Appeal Board ruled that claimant was ineligible for benefits. We affirm. This Court has held that a claimant who is a principal in an active corporation is not totally unemployed, within the meaning of the Labor Law, even if his or her corporate activities are both minimal and unprofitable (see, Matter of Leban [Sweeney], 233 AD2d 738, lv denied 89 NY2d 811; Matter of Ha-Dong Song [Hudacs], 205 AD2d 820). We conclude that substantial evidence supports the Board’s decision. Claimant’s remaining contentions have been examined and found to be unpersuasive.
Cardona, P. J., Mikoll, Yesawich Jr., Peters and Spain, JJ., concur.
Ordered that the decision is affirmed, without costs.